Name: Council Regulation (EC) NoÃ 860/2005 of 30 May 2005 amending Regulation (EC) NoÃ 27/2005, as concerns fishing opportunities in Greenland, Faroese and Icelandic waters and fishing for cod in the North Sea, and amending Regulation (EC) NoÃ 2270/2004, as concerns fishing opportunities for deep-sea sharks and roundnose grenadier
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 8.6.2005 EN Official Journal of the European Union L 144/1 COUNCIL REGULATION (EC) No 860/2005 of 30 May 2005 amending Regulation (EC) No 27/2005, as concerns fishing opportunities in Greenland, Faroese and Icelandic waters and fishing for cod in the North Sea, and amending Regulation (EC) No 2270/2004, as concerns fishing opportunities for deep-sea sharks and roundnose grenadier THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1), and in particular Article 20 thereof, Having regard to Council Regulation (EC) No 423/2004 of 26 February 2004 establishing measures for the recovery of cod stocks (2), and in particular Article 8 thereof, Having regard to the proposal from the Commission, Whereas: (1) Regulation (EC) No 27/2005 (3) fixes for 2005 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required. (2) It is necessary to rectify some calculating errors occurred when allocating the quotas to Member States for certain species. (3) With a view to improving the decision-making process, which is based on sound scientific advice and on the best information available, the same conditions should apply for EC vessels to report catches of non-quota species in EC waters with a breakdown by species per area. (4) In accordance with the procedure provided for in the Agreement on fisheries and the marine environment between the European Economic Community and the Republic of Iceland (4), the Community has held consultations on fishing rights for 2005 with Iceland. The outcome of the consultations has to be incorporated in Regulation (EC) No 27/2005. (5) The Greenland authorities have notified the Commission that the Community has access to 1 000 tonnes of snow crab in Greenland waters. It has further been agreed with the Greenland authorities that the whole quota of redfish in areas V and XIV may be fished by pelagic trawl. (6) It has appeared that allocating more days of fishing per calendar month in the North Sea to vessels fishing with towed gears with 120 mm square mesh windows could jeopardise the recovery of cod and would be contrary to Article 8 of Regulation (EC) No 423/2004 of 26 February 2004. The North Sea should therefore be deleted from the list of areas to which that allocation of supplemental days is applicable. It is equally appropriate to clarify the technical specifications of the 120 mm square mesh window. (7) The fishing opportunities for deep-sea sharks in ICES sub-area X (Community waters and international waters) should be increased to 120 tonnes thereby allowing deep-sea sharks that are taken as unavoidable by-catches in other fisheries to be landed. (8) The rules on the interactions of fishing between areas defined in Annex IVa and Annex IVc to Regulation (EC) No 27/2005 should not prevent a vessel from using the maximum number of days available in Annex IVa. Those rules should therefore be amended. (9) Regulation (EC) No 2270/2004 (5) fixes for 2005 and 2006 the fishing opportunities for Community fishing vessels for certain deep-sea fish stocks. (10) The fishing opportunities for roundnose grenadier in ICES division Vb, sub-areas VI and VII (Community waters and international waters) were inappropriately calculated in Regulation (EC) No 2270/2004 and should be corrected. (11) In order to ensure the livelihood of Community fishermen, it is important to open these fisheries as soon as possible. Given the urgency of the matter, it is imperative to grant an exception to the six-week period referred to in paragraph I(3) of the Protocol on the role of national parliaments in the European Union, annexed to the Treaty on European Union and to the Treaties establishing the European Communities. (12) Regulations (EC) No 27/2005 and (EC) No 2270/2004 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EC) No 27/2005 Regulation (EC) No 27/2005 is amended as follows: 1. Article 5(2) shall be replaced by the following: 2. Community vessels are hereby authorised to make catches, within the quota limits set out in Annex I, in waters falling within the fisheries jurisdiction of the Faroe Islands, Greenland, Iceland and Norway, and the fishing zone around Jan Mayen, subject to the conditions set out in Articles 9, 16 and 17. 2. The following subparagraph shall be added to Article 9: Fishing by Community vessels in waters under the jurisdiction of Iceland shall be limited to the area defined by straight lines sequentially connecting the following coordinates: South Western Area 1. 63 ° 12 ² N and 23 ° 05 ² W through 62 ° 00 ² N and 26 ° 00 ² W, 2. 62 ° 58 ² N and 22 ° 25 ² W, 3. 63 ° 06 ² N and 21 ° 30 ² W, 4. 63 ° 03 ² N and 21 ° 00 ² W from there 180 ° 00 ² S; South Eastern Area 1. 63 ° 14 ² N and 10 ° 40 ² W, 2. 63 ° 14 ² N and 11 ° 23 ² W, 3. 63 ° 35 ² N and 12 ° 21 ² W, 4. 64 ° 00 ² N and 12 ° 30 ² W, 5. 63 ° 53 ² N and 13 ° 30 ² W, 6. 63 ° 36 ² N and 14 ° 30 ² W, 7. 63 ° 10 ² N and 17 ° 00 ² W from there 180 ° 00 ² S. 3. Annexes IB, IC, ID, IVa, IVc and VI shall be amended in accordance with Annex I to this Regulation. Article 2 Amendments to Regulation (EC) No 2270/2004 The Annex to Regulation (EC) No 2270/2004 shall be amended in accordance with Annex II to this Regulation. Article 3 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 2005. For the Council The President F. BODEN (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 70, 9.3.2004, p. 8. (3) OJ L 12, 14.1.2005, p. 1. (4) OJ L 161, 2.7.1993, p. 2. (5) OJ L 396, 31.12.2004, p. 4. ANNEX I The Annexes to Regulation (EC) No 27/2005 are amended as follows: 1. In Annex IB: (a) The entry concerning the species ling in zone III (Community waters and international waters) is replaced by the following: Species : Ling Molva molva Zone : III (Community waters and international waters) Belgium 10 (1) Denmark 76 Germany 10 Sweden 30 United Kingdom 10 (1) EC 136 (b) The entry concerning the species Northern prawn in zone IIa (EC waters), IV (EC waters) is replaced by the following: Species : Northern prawn Pandalus borealis Zone : IIa (EC waters), IV (EC waters) PRA/2AC4-C Denmark 3 700 The Netherlands 35 Sweden 149 United Kingdom 1 096 EC 4 980 TAC 4 980 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. (c) The entry concerning the Combined quota in zone EC waters of zones Vb, VI, VII is replaced by the following: Species : Combined quota Zone : EC waters of zones Vb, VI, VII R/G/5B67-C EC Not relevant Norway 600 (2) TAC Not relevant (d) The entry concerning Other species in zone EC waters of zones IIa, IV, VIa north of 56 ° 30' N is replaced by the following: Species : Other species Zone : EC waters of zones IIa, IV, VIa north of 56 ° 30' N OTH/2A46AN EC Not relevant Norway 4 720 (3) Faroe Islands 400 (4) TAC Not relevant 2. In Annex IC: (a) The entry concerning the species snow crab in zone NAFO 0,1 (Greenland waters) is replaced by the following: Species : Snow crab Chionoecetes spp. Zone : NAFO 0, 1 (Greenland waters) PCR/N01GRN Ireland 125 Spain 875 EC 1 000 TAC Not relevant Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 do not apply, (b) The entry concerning the species capelin in zone V, XIV (Greenland waters) is replaced by the following: Species : Capelin Mallotus villosus Zone : V, XIV (Greenland waters) CAP/514GRN All Member States 0 EC 50 050 (5) (6) TAC Not relevant (c) The entry concerning the species redfish in zone V, XIV (Greenland waters) is replaced by the following two entries: Species : Redfish Sebastes spp. Zone : V, XIV (Greenland waters) RED/514GRN Germany 11 794 (10) France 60 (10) United Kingdom 84 (10) EC 15 938 (7) (8) (9) (10) TAC Not relevant Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Species : Redfish Sebastes spp. Zone : Va (Icelandic waters) RED/05A-IS Belgium 100 (11) (12) Germany 1 690 (11) (12) France 50 (11) (12) United Kingdom 1 160 (11) (12) EC 3 000 (11) (12) TAC Not relevant 3. In Annex ID, the entry concerning the species white hake in zone NAFO 3NO is replaced by the following: Species : White hake Urophycis tenuis Zone : NAFO 3NO HKW/N3NO Spain 2 165 Portugal 2 835 EC 5 000 TAC 8 500 Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. 4. In Annex IVa: (a) Table II is replaced by the following: Table II  Derogations from days present within the area and absent from port in Table I and associated conditions Area Gear defined in point 4 2002 vessel track record (13) Days Area defined in point 2 4(a), 4(e) Less than 5 % of each of cod, sole and plaice No days restriction (14) Area defined in point 2 4(a), 4(b) Less than 5 % cod 100 to < 120 mm up to 13  ¥ 120 mm up to 14 Kattegatt and North Sea 4(c) gear of mesh size equal to or greater than 220 mm Less than 5 % cod and more than 5 % of turbot and lumpfish Up to 15 days Kattegatt and Skagerrak 4(a) gear with 120 mm square mesh window (15) n/a 12 days Eastern Channel 4(c) trammel nets of mesh size equal to or less than 110 mm Vessels absent from port for no more than 24 hours 19 days (b) In Appendix 1, the second sentence of point 4(a) is replaced by the following: The window shall be inserted into the top panel. 5. In Annex IVc, point 6(a) is replaced by the following: 6. (a) The maximum number of days in any calendar month for which a vessel may be present within the area and absent from port having carried on board any one of the fishing gears referred to in point 4 is shown in Table I. Where a vessel crosses between two areas on a fishing trip the day shall be counted against the area in which the largest proportion of time was spent during that day. The number of days in which a vessel is present within the global area constituted by the areas defined in point 2 of this Annex and in point 2 of Annex IVa shall not exceed the number shown in Table I of this Annex. However the number of days in which the vessel is present in the areas defined in point 2 of Annex IVa shall comply with the maximum number fixed in accordance with Annex IVa. Table I  Maximum days present within the area and absent from port by fishing gear Area defined in point 2: Grouping of fishing gears referred to in point: 4a 4b 2. Western Channel (ICES Division VIIe) 20 20 6. In Annex VI, Part I is replaced by the following: PART I QUANTITATIVE LIMITATIONS OF LICENCES AND FISHING PERMITS FOR COMMUNITY VESSELS FISHING IN THIRD COUNTRY WATERS Area of fishing Fishery Number of licences Repartition of licences amongst Member States Maximum number of vessels present at any time Norwegian waters and fishery zone around Jan Mayen Herring, North of 62 ° 00' N 75 DK: 26, DE: 5, FR: 1, IRL: 7, NL: 9, SW: 10, UK: 17 55 Demersal species, North of 62 ° 00' N 80 FR: 18, PT: 9, DE: 16, ES: 20, UK: 14, IRL: 1 50 Mackerel, South of 62 ° 00' N, purse seine fishery 11 DE: 1 (16), DK: 26 (16), FR: 2 (16), NL: 1 (16) not relevant Mackerel, South of 62 ° 00' N, trawl fishery 19 not relevant Mackerel, North of 62 ° 00' N, purse seine fishery 11 (17) DK: 11 not relevant Industrial species, South of 62 ° 00' N 480 DK: 450, UK: 30 150 Waters of the Faroe Islands All trawl fisheries with vessels of not more than 180 feet in the zone between 12 and 21 miles from the Faroese baselines 26 BE: 0, DE: 4, FR: 4, UK: 18 13 Directed fishing for cod and haddock with a minimum mesh of 135 mm, restricted to the area south of 62 ° 28' N and east of 6 ° 30' W 8 (18) 4 Trawling outside 21 miles from the Faroese baseline. In the periods 1 March to 31 May and 1 October to 31 December, these vessels may operate in the area between 61 ° 20' N and 62 ° 00' N and between 12 and 21 miles from the baselines. 70 BE: 0, DE: 10, FR: 40, UK: 20 26 Trawl fisheries for blue ling with a minimum mesh of 100 mm in the area south of 61 ° 30' N and west of 9 ° 00' W and in the area between 7 ° 00' W and 9 ° 00' W south of 60 ° 30' N and in the area south-west of a line between 60 ° 30' N, 7 ° 00' W and 60 ° 00' N, 6 ° 00' W. 70 DE: 8 (19), FR: 12 (19), UK: 0 (19) 20 (20) Directed trawl fishery for saithe with a minimum mesh size of 120 mm and with the possibility to use round-straps around the codend. 70 22 (20) Fisheries for blue whiting. The total number of licences may be increased by four vessels to form pairs, should the Faroese authorities introduce special rules of access to an area called main fishing area of blue whiting  34 DE: 3, DK: 19, FR: 2, UK: 5, NL: 5 20 Line fishing 10 UK: 10 6 Fishing for mackerel 12 DK: 12 12 Herring fisheries north of 62 ° N 21 DE: 1, DK: 7, FR: 0, UK: 5, IRL: 2, NL: 3, SW: 3 21 Iceland All fisheries 18 5 Waters of the Russian Federation All fisheries pm pm Fisheries for cod 7 (21) pm Fisheries for sprat pm pm (1) May not be fished in Division 3 IIIb,c,d. (2) Taken with long lines only, including rat tails, Mora mora and greater fork beard. (3) Limited to IIa and IV. Includes fisheries not specifically mentioned. (4) Limited to by-catches of whitefish in IV and VIa. (5) Of which 45 930 tonnes are allocated to Iceland. (6) To be fished before 30 April 2005. (7) May be fished by pelagic trawl. Catches from the bottom trawl fishery and the pelagic trawl fishery shall be reported separately. May be fished East or West. (8) 3 500 tonnes to be fished with pelagic trawl are allocated to Norway. (9) 500 tonnes are allocated to the Faroe Islands. Catches from the bottom trawl and pelagic trawl fisheries shall be reported separately. (10) Provisional quota, pending the conclusions of fisheries consultations with Denmark (on behalf of the Faroe Islands and Greenland) for 2005. (11) Including unavoidable by-catches (cod not allowed). (12) To be fished between July and December. (13) As verified by the EC logbook  average annual landing in live weight. (14) The vessel may be present within the area for the number of days in the month concerned. (15) Vessels subject to this derogation shall comply with the conditions laid down in Appendix 1 to this Annex. (16) This allocation is valid for purse and trawl fisheries. (17) To be selected from the 11 licences for purse seine fishery for mackerel South of 62 ° 00' N. (18) Following the Agreed Record of 1999, the figures for the Directed fishing for cod and haddock are included in the figures for All trawl fisheries with vessels of not more than 180 feet in the zone between 12 and 21 miles from the Faroese baselines . (19) These figures refer to the maximum number of vessels present at any time. (20) These figures are included in the figures for Trawling outside 21 miles from the Faroese baselines . (21) Applies only to vessels flying the flag of Latvia. ANNEX II Part 2 of the Annex to Regulation (EC) No 2270/2004 is amended as follows: 1. The entry concerning the species deep-sea sharks in zone X (Community waters and international waters) is replaced by the following: Species : Deep-sea sharks Zone : X (Community waters and international waters) Portugal 120 EC (1) 120 2. The entry concerning the species roundnose grenadier in zone Vb, VI, VII (Community waters and international waters) is replaced by the following: Species : Roundnose grenadier Coryphaenoides rupestris Zone : Vb, VI, VII (Community waters and international waters) Germany 10 Estonia 77 Spain 85 France 4 327 Ireland 341 Lithuania 99 Poland 50 United Kingdom 254 Others (2) 10 EC 5 253 (1) Exclusively for by-catches. No directed fisheries are permitted under this quota. (2) Exclusively for by-catches. No directed fisheries are permitted under this quota.